Citation Nr: 0604789	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for tinea cruris, 
currently evaluated a 10 percent disabling.

3.  Entitlement to service connection for a left ear 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITTNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York. 

The issue of entitlement to service connection for a left ear 
disability is addressed in the REMAND that follows the order 
section of this decision..


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by limitation of motion that more nearly 
approximates moderate than severe; forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less.

2.  The veteran does not have intervertebral disc syndrome 
and the service-connected disability is not productive of 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

3.  The veteran's tinea cruris has not affected 20 percent or 
more of exposed areas; required systemic therapy, caused 
ulceration, constant exudation or itching, or resulted in 
extensive lesions or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5237, 5242 (2005).

2.  The criteria for a rating in excess of 10 percent for 
tinea cruris have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that he was 
provided the required notice, to include notice that he 
should submit any pertinent evidence in his possession, by 
means of April 2003 and March 2004 letters from the agency of 
original jurisdiction.  

The Board notes that the veteran's VA treatment records have 
been obtained and that the veteran has been provided 
appropriate VA medical examinations.  The veteran's private 
medical records and his Social Security Administration 
medical records have also been obtained.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Low Back Disability

Legal Criteria

The Board notes that the criteria for evaluating the 
veteran's low back disability were revised, effective 
September 26, 2003.  

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Under the criteria in effect prior to September 23, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under the criteria in effect prior to September 26, 2003, a 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Where 
symptoms are severe with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria which became effective September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

History and Analysis

The veteran has had a 20 percent rating in effect for his 
service-connected lumbosacral strain since September 1976.  
In May 1996, the veteran submitted his request for an 
increased rating for his low back disability.

On VA examination in May 1999, the veteran complained of 
constant pain in the low back.  He reported that he walked 
with a cane and that he could not drive a car due to 
discomfort.  Examination revealed that the veteran had 68 
degrees of forward bending, 12 degrees of backward bending, 
22 degrees of left lateral flexion, 20 degrees of right 
lateral flexion, 10 degrees of turning to the left, and 10 
degrees of turning to the right.  The examiner noted that the 
veteran had pain in the left lower quadrant and lumbar spine 
at the end stages of all back movement.  The examiner stated 
that pain, fatigue, and lack of endurance all were 
contributory to the limitation of motion.  Straight leg 
raising was positive at 45 degrees bilaterally, with 
hamstring tenderness.  Patrick test was positive.  There was 
objective evidence of painful motion and there was spasm.  
There was no weakness, but the entire spine was tender.  The 
examiner noted that there was no sensory deficit, no 
neurological abnormalities, and that muscle strength was 5/5.  
The diagnoses included back strain, chronic low back pain, 
moderate kyphosis of the thoracic spine, and mild to moderate 
degenerative joint disease of the lumbosacral spine.

The veteran was afforded another VA examination in February 
2004.  The veteran reported flare-ups with long standing and 
cold weather.  He complained of chronic pain in the left 
lower back, which extended to the left leg and ankle with 
numbness.  He stated that the pain was normally 4 to 5, 
increasing to 9 or 10 on flare-ups.  It was noted that the 
veteran walked with a cane and that he did not drive.  The 
veteran stated that he had a back brace.  He reported that he 
could not walk more than 250 feet without getting unsteady 
and falling.  The veteran denied ever having back surgery.  
The veteran appeared to have some trouble getting in and out 
of the chair.  

On examination it was noted that the veteran's spine appeared 
sclerotic and symmetrical.  On forward bending of the lumbar 
spine, the veteran complained at 45 degrees.  He had 10 
degrees of backward bending, lateral bending was to 5 
degrees, right lateral flexion was to 10 degrees, and left 
and right turning were both to 5 degrees.  It was noted that 
there was additional limitation due to pain, fatigue, and 
lack of endurance.  Straight leg testing was positive at 45 
degrees, bilaterally.  Patrick test was positive.  There was 
spasm present.  Weakness and tenderness appeared to be 
present.  Musculature of the back showed spasm in both lumbar 
areas.  Muscle strength was 5/5, and the veteran did not 
appear to have any sensory deficit.  The diagnoses included 
chronic low back pain, kyphosis of the thoracic spine, and 
moderate degenerative joint disease of the lumbosacral spine.

The VA outpatient records show complaints of and treatment 
for low back pain.

With respect to the criteria in effect prior to September 26, 
2003, the Board notes that none of the medical evidence shows 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted Diagnostic Code 5295.  

In view of the veteran's demonstrated ranges of motions, it 
is clear that the limitation of motion does not more nearly 
approximate severe than moderate, even when all pertinent 
disability factors are considered.  Consequently, the veteran 
is not entitled to a rating in excess of 20 percent under the 
former criteria for evaluating limitation of motion. 

With regard to the criteria in effect from September 26, 
2003, the Board notes that at the most recent VA examination, 
the veteran did not complain of pain until he had forward 
flexed the thoracolumbar spine to 45 degrees.  None of the 
medical evidence shows that the limitation of his 
thoracolumbar spine approaches limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less, as required 
for an evaluation in excess of 20 percent.

The Board has considered whether there is any other schedular 
basis for granting a higher evaluation.  In particular, the 
Board notes that the criteria for evaluating intervertebral 
disc disease are not applicable to this case because the 
veteran has not been found to have degenerative disc disease 
of the lumbosacral spine nor has he been found to have any 
neurological impairment due to the service-connected low back 
disability.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased rating for low back 
disability.

Tinea Cruris

The veteran has had a 10 percent rating in effect for tinea 
cruris since 1976.  In May 1996 the veteran submitted a claim 
for an increased rating for his skin condition.  The Board 
notes that tinea cruris is the only skin condition for which 
service connection is currently in effect.

The veteran was afforded a VA dermatological examination in 
May 1999.  The veteran reported that he developed tinea 
cruris in service, and that since then he has treated it with 
various creams without relief.  He asserted that the 
condition had spread to his chest and feet.  The examiner 
also noted that the veteran had a second dermatologic 
condition relating to multiple cancerous, precancerous, and 
suspicious growths.  Examination revealed large erythematous 
plaque involving the scrotum and inner thighs, with a 
distinct raised undulating erythematous border, and some 
central clearing.  On the feet there was mild scaling and 
erythema in the toe web spaces.  On the chest there were some 
discrete erythematous papules which were flat topped and 
polygonal.  On the back there were multiple benign looking 
brown nevi.  The examiner noted that there was no ulceration, 
exfoliation, or crusting.  There were also no systemic or 
nervous manifestations.  The diagnoses were tinea cruris, 
tinea pedis, history of basal cell carcinoma, history of 
melanocytic nevus, and lichen planus.

On VA examination in February 2004, the veteran again 
reported that he had had tinea cruris since service and that 
since then he had used various creams without relief.  He 
asserted that his skin disability had spread to his chest and 
feet.  The veteran reported that his groin, chest and foot 
areas were constantly itching.  

Examination revealed large erythematous plaque on the scrotum 
and the inner thighs.  There were also scaling on the feet 
and erythema between the toes.  There was no ulceration or 
crusting.  The veteran had actinic keratosis of the skin and 
it was noted that he had had malignant neoplasms which had 
been removed.  Hyperhidrosis was present on the back.  The 
multiple lesions on the back looked like brown nevi.  The 
diagnoses were tinea cruris, tinea pedis, history of basal 
cell carcinomas, history of melanotic nevus, history of 
lichen planus, and many actinic keratoses of the body.  The 
examiner questioned whether the veteran's skin lesions were 
more extensive than when examined previously.

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, was revised, effective August 30, 
2002.  As with the low back criteria, the Board has 
determined that the revised criteria for evaluating the 
veteran's skin disability would not have retroactive effects 
and are therefore applicable from their effective date.

Under the criteria in effect prior to August 30, 2002, the 
appellant's tinea cruris was evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7806, as analogous to eczema.  Under 
Diagnostic Code 7806, eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  If it is accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if exceptionally 
repugnant warrants a 50 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  

The VA outpatient records show treatment primarily for the 
veteran's non service-connected disabilities.  A review of 
the medical evidence does not reveal that the veteran has 
constant itching or exudation, extensive lesions, or marked 
disfigurement.  The VA examination reports have indicated no 
ulceration, exfoliation, or crusting, and no systemic or 
nervous manifestations.  Accordingly, the disability does not 
warrant an evaluation in excess of 10 percent under the 
former criteria.

As noted above, where the laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  The Board 
must next consider whether the newly revised version of 38 
C.F.R. § 4.118, effective August 30, 2002, allows for a 
higher disability rating from that point onward.

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of the 
skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars (Diagnostic Codes, 7801, 7802, 7803, 7804 or 
7805), or dermatitis or eczema (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Code 7820.  

The service-connected skin disability does not involve the 
head, face, or neck.  In addition, it has not resulted in 
scars.  Therefore, it is most appropriately evaluated under 
Diagnostic Code 7806.

Under the new Diagnostic Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent of exposed areas affected, 
or if intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks during the last 12-month period.  A 30 
percent rating is assigned for dermatitis or eczema with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806 (2005).

A review of the medical evidence does not indicate that the 
veteran's tinea cruris has resulted in lesions with 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected.  The veteran has not undergone systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for treatment of tinea cruris.  Accordingly, a rating 
in excess of 10 percent is not warranted under the current 
criteria for evaluating the veteran's skin disability.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability and 
that the manifestations of each disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to a rating in excess of 10 percent for tinea 
cruris is denied.


REMAND

The veteran was denied service connection for left ear 
disability in a May 1990 rating decision.  The veteran was 
informed of this denial by a letter dated July 31, 1990.  The 
veteran was issued a statement of the case concerning his 
left ear claim in May 1990.  The veteran's substantive appeal 
was received on July 22, 1991.  The Board finds that the 
veteran properly perfected his appeal.  

The veteran testified before a hearing officer concerning his 
left ear disability in November 1996, and a supplemental 
statement of the case was issued in April 1997.  Subsequent 
to the April 1997 supplemental statement of the case, the 
veteran submitted a March 1997 private audiological report.  
The Board notes that the veteran has not been issued a 
supplemental statement of the case concerning his claim for a 
left ear disability since April 1997.  Accordingly, the 
veteran's left ear claim must be returned to the agency or 
original jurisdiction for issuance of a supplemental 
statement of the case, and any other development deemed 
necessary, prior to Board review of that claim. 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In the present case, the Board 
notes that the appellant has not received VCAA notice with 
respect to his claim for service connection for left ear 
disability. 

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. §  5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), in 
response to his claim for service 
connection for left ear disability, to 
include notice that he should submit any 
pertinent evidence in his possession. 

2.  The VBA should also undertake any 
other development it determines to be 
warranted.

3.  Then, the VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case, 
showing consideration of all evidence 
submitted since the April 1997 
supplemental statement of the case, and 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


